DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of information disclosure statements (IDS) filed 09 February 2022 and 11 March 2022, which have been placed of record in the file.  Initialed, signed, and dated copies of the PTO-1449 or PTO-SB-08 forms are attached to this Office action. 
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed, 18 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 21-40 are pending.
Claims 1-20 are cancelled.
Specification and drawings:
Amendments to the specification have not been submitted.
Amendments to  the drawings have not been submitted.
Claim Objections
Claims 21-40 are objected to because of the following informalities:  
In claim 21, line 21 and claim 30, line 26, there appears to be an editorial error, and the second occurrence of “that” should be deleted.  
In claim 39, line 7, “the channel member” lacks proper antecedent basis.  For examination purposes, sides walls of the channel member are interpreted as side walls of the body of the anvil.
Claims 22-29, 31-38, and 40 are objected to as depending from an objected claim. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US Pat. No. 7,658,312) in view of Baxter et al. (US Pat. No. 9,839,428).
 With respect to claim 39, Vidal et al. disclose a tool assembly including an anvil (upper jaw 216 (fig. 16, col. 9, line 21) including a body having a proximal portion 230 (fig. 16, col. 9, lines 22-23) and a distal portion 232 (fig. 16, col. 9, lines 23-24), a central knife slot (fig. 5) and a staple forming surface 234 (fig. 16, col. 9, line 24), spaced side walls (figs. 1 and 16, one wall is hidden), the side walls supporting a distal pivot member (first pin 220 protruding from the side, fig. 16, col. 9, lines 30-35) and a proximal pivot member (pivot pin 224 including link 228 and link pin 226, fig. 16, col. 9, lines 30-35), the distal pivot member longitudinally spaced from the proximal pivot member (fig. 16), the distal and proximal pivot members extending from the respective side walls of the body, a cartridge assembly (lower jaw 218, figs. 1 and 16, col. 9, line 21) defining a longitudinal axis and including a channel member (figs. 1 and 16, U-shaped lower jaw 218, col. 9, line 21) including side walls and a base wall defining a channel cavity that receives a staple cartridge (fig. 1), each of the side walls having a proximal portion that defines first and second slots (first slot 244, second slot 246, fig. 16, col. 9, lines 45-50), the first slots being longitudinally spaced from the second slots (fig. 16), each of the first slots 244 receiving a respective one of the distal pivot members 220 (fig. 16, col. 9, lines 45-50), each of the second slots 246 receiving a respective one of the proximal pivot members 224, 226, the cartridge assembly 218 movable in relation to the anvil  216 to move the tool assembly from the open position to the clamped position (figs. 16, 17, 18), and a biasing member (biasing mechanism, spring 274, fig. 17, col. 10, 47-51), the biasing member urging the cartridge assembly 218 in relation to the anvil towards its clamped position (spring 274 urges the lower jaw towards an intermediate clamped position, col. 10, lines 47-51).  Vidal et al. disclose the distal portion 254 of second slot 246 is substantially perpendicular to the longitudinal axis of the cartridge assembly (fig. 17, col. 9, lines 50-56).  Vidal et al. disclose the first slot 244 extends diagonally downward (fig. 17, col. 9, lines 50-56) and thus has a substantial perpendicular component.  Accordingly, the first slot is considered to be substantially perpendicular to the longitudinal axis of the cartridge assembly.  Vidal et al. disclose the spring 274 is supported between the proximal portion of the anvil 216 and the proximal portion of the channel member (U-shaped lower jaw 218).  Since the spring 274 is positioned between the proximal portion of the anvil and a lower portion of the proximal portion of the channel member (as in fig. 16), the spring is considered to be supported between the proximal portion of the anvil and the proximal portion of the channel member.  
Vidal et al. disclose the distal and proximal pivot members extending from the sidewalls and into the distal and proximal slots, but fail to disclose the distal and proximal pivot members extending into an anvil cavity. 
Baxter et al. disclose a tool assembly including distal and proximal members 3034, 3036, extending from respective side walls of the anvil, into an anvil cavity and into distal and proximal slots 3206, 3208 (fig. 23) of the cartridge.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Vidal et al. to include the distal and proximal pivot members extending into the anvil cavity as taught by Baxter et al., since reversing the position of the pivot members from extending away from each other to extending into the anvil cavity would provide no particular mechanical disadvantage, would involve only a repositioning of the elements of the device, and since there does not appear to be any particular disclosed mechanical advantage to having the pivot members extending away from each other or extending into the anvil cavity. SEE MPEP 2144.04 VI C.
Vidal et al. fail to disclose biasing members. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Vidal et al. to include an additional biasing member to provide improved balance, and in the absence of any unexpected result, including an additional biasing member would involve only a duplication parts.
 SEE MPEP 2144.04 VI B.
With respect to claim 40, Vidal et al. disclose the channel member (U-shaped lower jaw 218) includes a ramp (ramp 62, figs. 1 and 16, col. 6, lines 40-45) that is positioned between the side walls of the channel member in the proximal portion of the channel member, and the biasing member includes a coil spring 274 (fig. 16, col. 10, 47-51) supported between the ramp and the anvil.  Vidal et al. disclose the spring 274 is supported between the ramp and the anvil.  Since the spring 274 is positioned between the proximal portion of the anvil and a lower portion of ramp (as in fig. 16), the spring is considered to be supported between the ramp and the anvil.
Vidal et al. fail to disclose coil springs. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Vidal et al. to include an additional coil spring to provide improved balance, and in the absence of any unexpected result, including an additional biasing member would involve only a duplication parts.
 SEE MPEP 2144.04 VI B.


Allowable Subject Matter
Claims 21-38 would be allowable if amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 21 and 30: the subject matter of claims 21 and 30 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims 21 and 30 include the following limitations which in combination with the other limitations of the claims are not taught or suggest by the prior art:
“a drive member including a beam portion and a working end, the drive member movable in relation to the anvil and the cartridge assembly from a retracted position to an intermediate position and subsequently to a clamped position to move the cartridge assembly in relation to the anvil from the open position to the clamped position, wherein the first and second slots are configured such that movement of the drive member from the retracted position to the intermediate position pivots the cartridge assembly in relation to the anvil into parallel alignment with the anvil and movement of the drive member from its intermediate position to its clamped position moves the cartridge assembly in relation to the anvil to the clamped position while maintaining the cartridge assembly in parallel relation to the anvil”.
The prior art, listed below, discloses a surgical stapling device comprising a tool assembly including an anvil having proximal and distal pivot members, and a cartridge assembly having proximal and distal slots receiving respective pivot members, and a drive member.  The prior art fails to disclose or teach a drive member and proximal and distal slots that are configured to operate such that the drive member moves from a retracted position to an intermediate position and pivots the cartridge assembly in relation to the anvil into parallel alignment with the anvil, and the drive member moves from the intermediate position to a clamped position and moves the cartridge assembly in relation to the anvil to a clamped position while maintaining the cartridge assembly in parallel relation to the anvil.
The difference between the claimed subject matter and the prior art would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the prior art structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the prior art structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hessler (US Pat. No. 8,827,136) discloses an anvil and cartridge including distal and proximal pivoting members received in distal and proximal slots (fig. 8).  
Kumada et al. (WO 2017/199411) disclose jaws having proximal and distal pivot members and proximal and distal slots, configured to pivot the jaws into parallel alignment and to then move the jaws together to a clamped position (figs. 2-4).
Fanelli et al. (US Pat. Publ. No. 2021/0267596) disclose an anvil pivoting member and a cartridge slot (figs. 1J-3).
	Williams (US Pat. Publ. No. 2019/0321062) disclose a clamping device including a pivotal member on a first jaw and a slot on a second jaw, configured to pivot the jaws into parallel alignment and to then move the jaws together to a clamped position (fig. 2).
	Hirai et al. (US Pat. Publ. No. 2019/0090893) disclose jaws having proximal and distal pivot members and proximal and distal slots (figs. 5 and 6).
	Batchelor et al. (US Pat. Publ. No. 2018/0263644) disclose jaws having proximal and distal pivot members and proximal and distal slots, configured to pivot the jaws into parallel alignment and to then move the jaws together to a clamped position (figs. 7A-7C).
	Knodel et al. (US Pat. Publ. No. 2011/0278343) disclose a pivoting member and slot (fig. 5a).
	Knodel et al. (US Pat. No. 5,814,055) disclose a pivoting member and slot (fig. 2).
Knodel et al. (US Pat. No. 5,697,542) disclose pivoting members and slots (fig. 16).  
Schulze et al. (US Pat. No. 5,632,432) disclose jaws configured to pivot into parallel alignment and then into a clamped position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        30 September 2022